                Case 2:21-cv-00262-MJP Document 27 Filed 08/20/21 Page 1 of 3



 1

 2

 3

 4

 5                                                          The Honorable Marsha J. Pechman
 6

 7                            UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
10   BARBARA KNAPKE, individually and on         Case No. 2:21-cv-00262-MJP
     behalf of all other similarly situated,
11
                                                 DEFENDANT’S NOTICE OF APPEAL AND
                             Plaintiff,          CIRCUIT RULE 3-2 REPRESENTATION
12
           v.                                    STATEMENT
13
     PEOPLECONNECT, INC., a Delaware
14   Corporation,

15

16                                  Defendant.
17

18

19

20
21

22

23

24

25

26

27

28
     DEFENDANT’S NOTICE OF APPEAL                                JENNER & BLOCK LLP
     2:21-cv-00262-MJP                                           633 WEST 5TH STREET
                                                                LOS ANGELES, CA 90071
                                                               TELEPHONE: 213 239-5100
              Case 2:21-cv-00262-MJP Document 27 Filed 08/20/21 Page 2 of 3



 1          NOTICE IS HEREBY GIVEN that Defendant PeopleConnect, Inc. (“Defendant”) appeals to the

 2   United States Court of Appeals for the Ninth Circuit from the Order Denying Defendant’s Motion to

 3   Compel Arbitration (“Order”), entered on August 10, 2021 (Dkt. No. 25). A true and correct copy of the

 4   Order is attached hereto as Exhibit 1. The Order is immediately appealable pursuant to 9 U.S.C.

 5   § 16(a)(1)(B).

 6          Pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth Circuit Rule 3-2, Defendant’s

 7   Representation Statement is attached hereto as Exhibit 2.

 8

 9   Dated: August 20, 2021                                  JENNER & BLOCK LLP
10                                                          By: /s/ Brent Caslin
11                                                          Brent Caslin, Washington State Bar No. 36145
12                                                          JENNER & BLOCK LLP
                                                            633 West 5th Street, Suite 3600
13                                                          Los Angeles, California 90071-2054
                                                            Telephone: 213 239-5100
14                                                          bcaslin@jenner.com
15
                                                            Attorney for Defendant PeopleConnect, Inc.
16

17

18

19

20
21

22

23

24

25

26

27

28
     DEFENDANT’S NOTICE OF APPEAL - 1                                    JENNER & BLOCK LLP
     2:21-cv-00262-MJP                                                   633 WEST 5TH STREET
                                                                        LOS ANGELES, CA 90071
                                                                       TELEPHONE: 213 239-5100
              Case 2:21-cv-00262-MJP Document 27 Filed 08/20/21 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on the date given below, I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF which sent notification of such
 4   filing to the e-mail addresses denoted on the Electronic Mail Notice List.
 5

 6
     Executed on: August 20, 2021                            By: /s/ Brent Caslin
 7                                                                  Brent Caslin
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
     DEFENDANT’S NOTICE OF APPEAL - 2                                     JENNER & BLOCK LLP
     2:21-cv-00262-MJP                                                    633 WEST 5TH STREET
                                                                         LOS ANGELES, CA 90071
                                                                        TELEPHONE: 213 239-5100
